FILED
                             NOT FOR PUBLICATION                             DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 LANCE CONWAY WOOD,                               No. 09-35594

               Plaintiff - Appellant,             D.C. No. 1:07-cv-00350-EJL

   v.
                                                  MEMORANDUM *
 KEITH YORDY, Ex-Deputy Warden at
 Idaho State Correctional Institution (ISCI;
 et al.,

               Defendants - Appellees.



                      Appeal from the United States District Court
                                for the District of Idaho
                       Edward J. Lodge, District Judge, Presiding

                           Submitted November 17, 2009 **

Before: ALARCÓN, TROTT and TASHIMA, Circuit Judges.

        Idaho state prisoner Lance Wood appeals pro se from the district court’s

order denying his motion for a preliminary injunction in his 42 U.S.C. § 1983

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

HL/Inventory
action alleging that prison officials retaliated against him for exercising his right to

access the courts. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we

affirm.

      We express no view on the merits of the complaint. Our sole inquiry is

whether the district court abused its discretion in denying preliminary injunctive

relief. The Lands Council v. McNair, 537 F.3d 981, 986 (9th Cir. 2008); see Winter

v. Natural Resources Defense Council, 129 S. Ct. 365, 374 (2008) (listing factors

for district court to consider). We conclude the district court did not abuse its

discretion. Accordingly, we affirm the district court's order denying the preliminary

injunction.

      AFFIRMED.




HL/Inventory